Citation Nr: 1308838	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, since November 1, 2002.

3.  Entitlement to special monthly compensation (SMC) based on statutory housebound status, since November 1, 2002.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 with the United States Marine Corps, and from September 1987 to August 1989 on full-time duty with the Nebraska Army National Guard.  In addition , he was for a time a member of the United States Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2011 rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The March 2009 decision denied service connection for MS; the Veteran disagreed with this denial.  Subsequently, in a July 2011 decision the RO reconsidered and confirmed the denial.  The Veteran has now perfected his appeal with regard to this matter.

In September 2011, the RO issued a rating decision granting service connection for coronary artery disease, based on exposure to herbicides in Vietnam.  A 100 percent evaluation was assigned from July 21, 2002, based on the occurrence of a heart attack, and a 30 percent evaluation was assigned from November 1, 2002, at the conclusion of the statutorily mandated total rating period.  The Veteran has disagreed with the assignment of the reduced initial evaluation.  He has additionally claimed continued entitlement to statutory housebound benefits for a period beyond November 1, 2002, corresponding to the evaluation of the heart condition.

In connection with his disagreement with the period of statutory housebound benefits, the Veteran submitted information and argument reflecting a claim of entitlement to SMC based on a need for regular aid and attendance and/or housebound in fact status.  This constitutes a different benefit from that currently granted, and the submission must be considered a claim for additional benefits.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of increased rating for coronary artery disease, and entitlement to SMC based on statutory housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no diagnosis of MS reflected in the competent and credible evidence of record. 


CONCLUSION OF LAW

The criteria for service connection of MS are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for multiple sclerosis, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the  claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2009, June 2009, and August 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696  (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced representative and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration disability records, and current VA medical records are in the file.  The Board notes that although the Veteran reports that he was treated at VA facilities in Omaha and Lincoln, Nebraska between 1989 and 1994, both facilities have certified that no such records could be located.  Archived and retired records were searched.  The RO accordingly certified the records as unavailable, and properly informed the Veteran of this fact.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is simply no medical evidence of record showing a diagnosis of MS, and the Board therefore finds the scheduling of a medical examination is not required.  The Board has considered whether competent lay reports of neurological symptoms such as vertigo, tinnitus, and neuropathy, constitute sufficient evidence of current disability to warrant examination, but review of the claims folder reveals that such allegations have been previously associated with other, nonservice-connected conditions, and have been considered in prior adjudications.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Claim

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that service connection for MS is available on a direct basis if the condition is shown to have arisen in service or is otherwise related to a disease or injury in service, and on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The applicability of the presumption is dependent upon a determination of the Veteran's duty status with the Army National Guard from 1987 to 1989; only Federal service is qualified.  For reasons discussed below, the Board need not address this question, however.

All theories of entitlement require a showing of a current disability.  While the Veteran has reported that he currently has MS, he has presented no documentation of such a diagnosis.  The Veteran, as a layperson, is not competent to render a diagnosis or an opinion which requires specialized knowledge or training.  He, and his friends and family, are competent to report that a doctor informed him of such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, here there is no evidence that any doctor or other medical professional has so informed him.  VA and private treatment records contain no reference to an MS diagnosis.  Doctors have actually related the Veteran's neurological complaints to nonservice-connected idiopathic peripheral neuropathy or alcohol-related cerebellar atrophy.  The Veteran has been repeatedly evaluated by VA and private neurologists, and none have diagnosed MS.

The Board is cognizant of the fact that some records of alleged VA treatment from 1989 to at least 1994 are not of record and have been certified to be unavailable for review.  However, had MS been diagnosed during that period, such diagnosis would be reflected in current records, as MS is a chronic disease.  38 C.F.R. § 3.309(a).  It is progressive, and cannot be cured.  If the Veteran had it soon after service, he would still have it.  Even if a doctor had considered MS to be a possible diagnosis during that time, outside the current appellate period, current records account for the Veteran's reported symptoms and relate them to non-MS diagnoses.  

There is simply no competent, credible evidence of record showing that the Veteran has, at any time, before, during, or after service, to the present time, been diagnosed with MS.

Thus, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for multiple sclerosis is denied.


REMAND

As to the Veteran's claims of entitlement to an increased rating for coronary artery disease, and entitlement to SMC based on statutory housebound status, the Board finds that further development is required.  

As to the Veteran's claim of entitlement to an increased rating for coronary artery disease, the Board points out that the Veteran currently has a 30 percent rating, which was assigned following a three month 100 percent rating for a myocardial infarction.  The 30 percent evaluation is based on a July 2002 cardiac catheterization which showed an ejection fraction of 60 percent, a July 2002 echocardiogram, which showed that the Veteran's left atrium was dilated, and a November 2002 VA outpatient treatment record which showed the Veteran had a cardiac workload capacity of 7 METs.

The Veteran was scheduled for an examination in connection with the evaluation of his disability; he did not report for that examination.  The RO therefore rated the Veteran based on the evidence of record.  

However, in July 2011 the Veteran informed the VA medical center (VAMC) in Omaha, where his examination was scheduled, that he preferred to be seen in Lincoln.  He was informed that "the exam he was being seen for needed to be done in Omaha."  The veteran stated he could not appear, and the examination request was cancelled.  In August 2011, however, a new examination request, also apparently for VAMC Omaha, was entered.  The Veteran was contacted, and he stated that he was too ill for examination.  He declined examination.

It is unclear from the record why the Veteran's request for examination at the Lincoln VA facility could not be accommodated.  He receives regular treatment at that facility, and while the VA description of the facilities indicates patients are referred to Omaha for specialist care, there is no clear finding that such is required here.  Evaluation of a cardiac condition does call for a finding of a METS level, but such may be estimated when a stress test is medically contraindicated.  As the Veteran has balance problems and uses a wheelchair, that seems likely here.  To determine if that is in fact the case, remand is advisable for a medical opinion and possible rescheduling of the examination.

As to the Veteran's claim of entitlement to special monthly compensation, benefit currently assigned, SMC based on statutory housebound status, is based on assignment of a single one hundred percent disability with a simultaneous rating of at least 60 percent based on other, independent disabilities.  38 C.F.R. § 3.350(i)(1).  His entitlement to such is therefore inextricably intertwined with the open question of evaluation for coronary artery disease; if a total evaluation for such is extended, entitlement to the current SMC would also be extended.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any heart disability.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his cardiac disease at the Lincoln, Nebraska, VA facility.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Initially, the Lincoln examiner must determine whether physical examination and testing are medically advisable.  If testing for METS or ejection fraction are medically contraindicated, the examiner must clearly state that.  If such testing is not medically advised, the examiner should provide an estimate of METS capacity.

If testing is allowable, take appropriate steps to achieve such.  Options may include but are not limited to) testing at the Lincoln VA facility, a fee-basis examination, or scheduling an appointment at the Omaha VA facility.  VA must explain the option selected.

If the Veteran refuses examination in any respect, such must be documented in the file, to include reporting of his reasons for such.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


